The declaration was for maliciously suing out a warrant to arrest the plaintiff for perjury, alleged to have been committed on the trial of H. B. Deaver, on a charge for forgery.
The forgery consisted in changing the date of a promisory note from 1838 to 1839, intending thereby to avoid the effect of a receipt which the maker held against it.
The warrant which had been issued on this note, was interlined with the words, "to the use of Samuel Smith," and there was proof on the trial for forgery, reproduced on this trial, tending to show that the interlineation in the war- *Page 564 rant, and the forged part of the note, were done by the same hand, and by the same shade of ink. Smith, the plaintiff, swore on the trial for forgery, that the interlineation was not in his hand writing. Proof was introduced to show that it was in his hand writing. It was also alleged, and there was proof to that point, that the interlineation and forgery were done by the defendant, H. B. Deaver, and it was admitted on the trial and argument of the cause, that one or the other of the parties, (Smith or H. B. Deaver,) had committed the crime.
The introduction of proof as to the oath taken and its falsity, was objected to on the ground that the false statement was not pertinent or material to the issue on the trial for forgery, but the evidence was admitted, and the plaintiff's counsel excepted. Other proofs were introduced to show that one or the other of these parties had committed the forgery, or that they had done it jointly, and that the plaintiff had sworn falsely in the particular stated.
The plaintiff's counsel contended that the oath taken was true. 2. If untrue, Deaver was guilty of forgery, and the oath was immaterial, and in either case, the defendant had not probable cause.
The Court instructed the jury, that if Smith the plaintiff, committed the forgery, and on the trial of Deaver for the offence, swore that the interlineation was not done by him (Smith,) intending thereby to weaken the force of the proofs against himself as the perpetrator of the crime, and the oath thus taken, should be found by the jury to be false and corrupt, it would be material, and would amount to the crime of perjury; and, in that case, the plaintiff could not recover in the action for malicious prosecution. Defendant excepted.
The Court was of opinion, that if Deaver committed the offence, of if he committed it jointly with Smith, Smith's oath was not material to theissue, and, in either case, there would be a want of probable cause, and the plaintiff might recover.
The jury found a verdict for the defendant. Judgment and appeal by the plaintiff. *Page 565 
When this case was before the Court at August Term, 1857, it was stated, that on the trial of the defendant, H. B. Deaver, for forgery, in altering a certain note, the plaintiff, who was a witness, was asked whether he had not made an alteration in a warrant which had been issued on the note, to which he replied that he had not done so. For this, the defendants had taken out a warrant against him for perjury, which, upon being returned before a justice, was dismissed, and the thereupon sued him for a malicious prosecution. This Court held upon that simple statement, that the answer to the question put to the plaintiff, as a witness, on the trial of H. B. Deaver, was immaterial to the issue, and if his answer to it was false, it could not be perjury in law, and the defendant might be guilty of a malicious prosecution, by taking out a warrant against him for it.
The bill of exceptions in the present case, presents the facts in a very different light. It is stated that it was admitted that either H. B. Deaver or the plaintiff was guilty of the forgery in the alteration of the note:
that, testimony was given tending to prove that the alteration, both in thenote and the warrant, was in the same hand-writing, and in the same shade of ink. On the trial for the malicious prosecution, it was material for the defendant to show, if he could, that the plaintiff made the alteration in the warrant, because, if the jury should believe that the alteration in thewarrant and note were in the same hand writing, it would show that he and not H. B. Deaver, had been guilty of forging the note. The testimony was, therefore, material and competent, and, if the plaintiff's answer to the question were false, and he did make the alteration in the warrant, it followed that he was guilty of the perjury charged against him, and of course the defendant could not be guilty of the charge of prosecuting him for it, without a probable cause.
The instructions given by his Honor to the jury, were as favorable *Page 566 
to the plaintiff as he had any right to require, and we do not discover any error in them, and as there was none in the reception of the testimony offered, to show that the plaintiff's answer to the question put to him, on the trial of H. B. Deaver, for forgery, was false, the judgment against him must be affirmed.
PER CURIAM,                           Judgment affirmed.